Citation Nr: 0835257	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  05-04 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to an acquired psychiatric 
disorder.

2.  Entitlement to service connection for hypertensive heart 
disease, to include as secondary to service-connected type 2 
diabetes mellitus.

3.  Entitlement to service connection for status post three 
coronary artery bypass graft, status post thoracotomy, 
midsternotomy, coronary artery disease, arteriosclerotic 
heart disease, to include as secondary to service-connected 
type 2 diabetes mellitus.

4.  Entitlement to service connection for sexual dysfunction, 
to include as secondary to service connected type 2 diabetes 
mellitus.  

5.  Entitlement to a disability evaluation in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity.

6.  Entitlement to a disability evaluation in excess of 10 
percent for peripheral neuropathy of the left lower 
extremity.

7.  Entitlement to an effective date prior to November 4, 
2001, for the grant of service connection for type 2 diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2003 and May 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.

The veteran's case was originally certified on appeal to the 
Board in August 2005.  The veteran submitted additional 
evidence in the form of a statement from M. Nova, M.D., and 
additional argument that was received at the Board in 
September 2005.  The veteran did not submit a waiver of 
consideration by the agency of original jurisdiction (AOJ) 
with the evidence.  See 38 C.F.R. § 20.1304 (2007).

The veteran's claims folder was returned to the RO in 2006 to 
allow for the adjudication of a claim of entitlement to 
service connection for leukemia.  While the case was at the 
RO the veteran submitted additional duplicate evidence in 
April 2006.  The case was then certified on appeal to the 
Board in April 2007.  

The evidence submitted by the veteran in September 2005 has 
not been the subject of a supplemental statement of the case 
(SSOC).  See 38 C.F.R. § 19.31 (2007).  The statement from 
Dr. Nova is duplicate evidence in regard to saying the 
veteran had diabetes prior to 2000.  He provided a similar 
statement in April 2004 that was addressed by the RO in a 
statement of the case issued in August 2005.  Thus, no waiver 
of the evidence is necessary to adjudicate the issue of an 
earlier effective date for service connection for diabetes 
mellitus based on this evidence.  However, the statement is 
relevant to the issues of secondary service connection.  On 
remand the statement can be considered by the RO in the re-
adjudication of the secondary service connection issues.

As to the argument submitted by the veteran in September 
2005, it is duplicative of evidence of record.  The veteran 
maintains that the record contains evidence of elevated 
glucose levels at earlier times than when VA diagnosed him 
with diabetes in 2000.  The argument does not mention any 
claim for service connection for diabetes from an earlier 
time.  The RO has considered the veteran's history of 
elevated glucose levels in adjudicating his earlier effective 
date claim.  Such assertions are not dispositive.  The issue 
is whether he submitted an earlier claim for service 
connection.  Accordingly, the Board can consider the 
additional argument in the first instance.  

The issues of hypertensive heart disease, status post three 
coronary artery bypass graft, status post thoracotomy, 
midsternotomy, coronary artery disease, arteriosclerotic 
heart disease, sexual dysfunction, all to include as 
secondary to type 2 diabetes mellitus, and evaluations in 
excess of 10 percent for peripheral neuropathy of the right 
and left lower extremities, respectively, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Board issued a decision that denied service 
connection for an acquired psychiatric disorder, 
characterized as generalized anxiety disorder (GAD), in May 
2003.  The veteran did not appeal the decision and it is 
final.

2.  The veteran sought reconsideration of the decision in 
April 2007.  His motion was denied in October 2007.

3.  The evidence received since the May 2003 Board decision 
is new, and it raises a reasonable possibility of 
substantiating the underlying claim for service connection 
for an acquired psychiatric disorder.

4.  The evidence shows that the veteran participated in 
combat in service and there is credible and competent 
evidence linking his acquired psychiatric disorder to such 
service. 

5.  The veteran's original claim for service connection for 
type 2 diabetes mellitus was received on November 4, 2002.  
This was the first claim submitted by the veteran, informal 
or formal, for consideration of disability compensation 
benefits related to this issue.

6.  The veteran was awarded an effective date of one year 
prior to his date of claim for service connection in 
accordance with regulations pertaining to a liberalizing 
change in the law.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for an acquired 
psychiatric disorder has been received.  38 U.S.C.A. §§ 1110, 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).

2.  The veteran's acquired psychiatric disorder is the result 
of a disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2007).

3.  The criteria for the award of an effective date prior to 
November 4, 2001, for the grant of service connection for 
type 2 diabetes mellitus have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.400, 3.816 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Prior Denial

The veteran served on active duty from February 1971 to 
February 1973.  The veteran had combat service in the 
Republic of Vietnam from August 1971 to August 1972.  He 
received a Combat Infantryman Badge (CIB).  He was also 
awarded an Air Medal and received an Army Commendation Medal 
for meritorious service in Vietnam.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).

The veteran has been denied service connection for an 
acquired psychiatric disorder, variously characterized, a 
number of times since 1978.  The most recent denial was by 
way of a Board decision dated in May 2003.  The veteran did 
not appeal the denial and the decision is final.  See 
38 C.F.R. §§ 20.1100, 20.1104 (2002).  As a result, service 
connection for an acquired psychiatric disorder may now be 
considered on the merits only if new and material evidence 
has been received since the time of the last final denial.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the Board decision of 
May 2003 consisted of the veteran's service treatment records 
(STRs), military personnel records, hearing transcripts dated 
in 1981 and 1985, Board decision of September 1987 that 
denied entitlement to nonservice-connected disability pension 
benefits, Board decision of 1990 that denied entitlement to 
service connection for post-traumatic stress disorder (PTSD), 
Social Security Administration (SSA) disability records, VA 
medical records, to include outpatient entries, discharge 
summaries, and hospital summaries, for the period from 1977 
to July 2003, private medical records and statements from 
several sources for the period from 1977 to 2004, lay 
statements from others in support of the veteran, VA 
examination reports dated from 1977 to 2005, and lay 
statements from the veteran.  

The STRs do not reflect treatment for any type of psychiatric 
disorder in service.  However, the VA and private medical 
records document a longstanding history of treatment for an 
acquired psychiatric disorder.  The records reflect a number 
of diagnoses to include anxiety neurosis, bipolar disorder, 
schizophrenia, schizoaffective disorder, GAD, and PTSD.  

The veteran originally sought entitlement to service 
connection for an acquired psychiatric disorder in September 
1977.  As reported, he was denied service connection for 
anxiety neurosis in January 1978.  Thereafter, he sought to 
establish service connection for an acquired psychiatric 
disorder on a number of occasions.  

The Board denied the veteran's claim for service connection 
for an acquired psychiatric disorder, characterized as GAD, 
in May 2003.  The Board concluded that there was no competent 
medical evidence to link it to the veteran's military 
service.  

The veteran sought to reopen his claim for service connection 
for an acquired psychiatric disorder in September 2003.  
Evidence associated with the claims folder since the Board 
decision of May 2003 includes statements from M. S. Carlo, 
M.D., dated in September 2003, and April 2004, VA records and 
examination reports for the period from November 1999 to 
April 2005, statements from M. Nova, M.D., dated in June 
2004, and August 2005, and statements from the veteran.  

With the exception of several duplicate VA treatment records, 
the evidence is new to the record.  The most relevant 
evidence added to the record are the statements from Dr. 
Carlo.  In August 2003 she stated that she had treated the 
veteran since January 1999.  She further stated that he had a 
diagnosis of GAD that was secondary to his service in 
Vietnam.  She said his symptoms had persisted even after the 
termination of his service.  In her statement of April 2004, 
Dr. Carlo said the veteran had a diagnosis of PTSD that she 
also attributed to his service in Vietnam.  She said he also 
had a psychotic disorder, not otherwise specified (NOS).  

The statements from Dr. Carlo do represent new and material 
evidence.  They are new to the record.  They are material in 
that they relate to a previous unestablished fact - a nexus 
to service.  They are not cumulative or redundant of other 
evidence of record and they do raise a reasonable possibility 
in substantiating the claim.

Reopened Claim

As noted, the veteran was denied entitlement to service 
connection for an acquired psychiatric disorder on multiple 
occasions since January 1978.  The Board decision of 1990 
denied service connection for PTSD.  The basis for the denial 
was the lack of a diagnosis.  

The Board has reviewed the many rating decisions, confirmed 
rating decisions, and 1990 Board decision.  Absent from those 
decisions is an acknowledgement of the veteran's combat 
service.  The 1990 Board decision noted his receipt of the 
Air Medal but did not acknowledge his award of the CIB.  The 
Board decision and rating decisions acknowledged the 
veteran's service in a combat area.  The CIB was not included 
on the veteran's DD 214 but it was clearly noted in his DA 
Form 20.  Further, the official records provided to the RO, 
and the copies provided by the veteran, included the Special 
Order that awarded the veteran his CIB.  The order did have 
an incorrect Social Security number (SSN) for the veteran, 
but upon careful review, the Board believes that to be a 
typographical error in that the order is from the veteran's 
unit at the time, his name is exactly correct, the SSN used 
is that from the individual preceding the veteran in 
alphabetical order, the award is recorded on his DA Form 20, 
and the veteran was a light weapons infantryman in the unit 
that originated the order for his period of service in 
Vietnam.  

Although the veteran's combat service does not, by itself, 
establish his entitlement to service connection, such 
recognition is required in the evaluation of the evidence of 
record.  

The veteran originally sought entitlement to service 
connection for an acquired psychiatric disorder in September 
1977.  He submitted a statement from R. B. Barreras, M.D., 
dated in August 1977.  Dr. Barreras said that he had treated 
the veteran on several occasions for paranoid schizophrenia 
since February 1975.  Thus the veteran presented evidence of 
treatment for a psychosis within two years of service.  In 
August 1978, the veteran submitted a copy of a SSA evaluation 
from Dr. D. P. Ortiz that was dated in October 1977.  Dr. 
Ortiz said he initially treated the veteran for psychiatric 
symptoms in October 1973.  He also said the veteran reported 
having the symptoms during service.  

The claims folder is replete with additional treatment 
records documenting years of treatment for a psychiatric 
disorder.  There are a number of lay statements of 
individuals, mostly in the 1980's, that establish their 
knowledge of the veteran prior to, and after his service.  
They attest to the changes in his personality and behavior 
that they attribute to his military service.  The statements 
from Dr. Carlo relate the veteran's GAD, and PTSD, directly 
to his military service.  Although the veteran's PTSD is not 
well documented in the record, the opinion from Dr. Carlo is 
still evidence of a medical professional's opinion that the 
veteran has a psychiatric disorder, be it PTSD or GAD, that 
is directly linked to the veteran's combat service in 
Vietnam.  

The medical evidence establishes medical treatment for a 
psychiatric condition within one year after service.  The 
evidence clearly documents continued symptomatology from 1973 
to the present.  The medical evidence also provides credible, 
competent evidence that links the veteran's acquired 
psychiatric disorder to service.  Accordingly, resolving all 
reasonable doubt in favor of the veteran, service connection 
for an acquired psychiatric disorder is granted.  38 U.S.C.A. 
§ 5017 (West 2002); 38 C.F.R. § 3.102 (2007).

II.  Earlier Effective Date for Service Connection

Generally, the effective date of an award of a claim is the 
date of receipt of the claim application or the date 
entitlement arose, whichever is later.  38 U.S.C.A.  
§ 5110(a) (West 2002) 38 C.F.R. § 3.400 (2007).  Ordinarily, 
if compensation is awarded pursuant to a liberalizing law or 
VA issue, the effective date of such award shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
If a claim is reviewed more than one year after the effective 
date of the liberalizing law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
receipt of the request for review.  See 38 U.S.C.A. § 5110(g) 
(West 2002); McCay v. Brown, 9 Vet. App. 183 (1996), aff'd 
106 F.3d 1577 (Fed. Cir. 1997); 38 C.F.R. §§ 3.114, 3.400(p) 
(2007).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  See 38 C.F.R. § 3.1(p) (2007); 
see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. 
Cir. 2006) (holding that the plain language of the 
regulations require a claimant to have an intent to file a 
claim for VA benefits).  A claim, whether "formal" or 
"informal," must be "in writing" in order to be considered a 
"claim" or "application" for benefits.  See Rodriguez v. 
West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA 
benefits must be submitted in the form prescribed by the 
Secretary.  38 U.S.C.A. § 5101(a) (West 2002).  Section § 
5101(a) is a clause of general applicability and mandates 
that a claim must be filed in order for any type of benefit 
to accrue or be paid.  See Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  Moreover, the Court has explicitly stated 
that the "mere presence" of a diagnosis of a specific 
disorder in a VA medical report "does not establish an intent 
on the part of the veteran" to seek service connection for 
that disorder.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998).

An informal claim is any communication indicating an intent 
to apply for one or more benefits, and must identify the 
benefit sought.  38 C.F.R. § 3.155(a) (2007).  Such a 
communication may be from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.

In May 1989, the United States District Court for the 
Northern District of California (District Court) invalidated 
the regulation then in effect for adjudicating claims based 
on Agent Orange exposure, 38 C.F.R. § 3.311a(d) (1989).  The 
District Court also voided all benefit denials that had been 
made under that section of the regulation.  See Nehmer v. 
United States Veterans' Administration, 712 F.Supp. 1404 
(N.D. Cal. 1989) (Nehmer I).

Following the 1989 decision of the District Court, the 
parties entered into a stipulation agreement governing VA's 
re-adjudication of all claims that had been denied under the 
invalidated regulation, which was made an order of the court.  
Paragraph 3 of the stipulation and order provided:

[a]s soon as a final rule is issued 
service connecting, based on dioxin 
exposure, any . . . disease which may be 
service connected in the future pursuant 
to the Agent Orange Act of 1991, the VA 
shall promptly thereafter re-adjudicate 
all claims for any such disease which 
were voided by the Court's order of May 
3, 1989, as well as adjudicate all 
similar claims filed subsequent to the 
Court's May 3, 1989 Order.

According to Paragraph 5 of the stipulation and order, the 
effective date for disability compensation based on the re-
adjudication of a claim that was voided by the District Court 
shall be the date the voided claim was originally filed.  The 
District Court subsequently interpreted the stipulation and 
order, in light of the 1989 decision, as requiring VA to re-
adjudicate all claims voided in the 1989 decision if the 
disease was subsequently presumptively service connected, 
even if the original claim was not expressly based on Agent 
Orange exposure.  The District Court also determined that, if 
the re-adjudication resulted in a grant of service 
connection, the effective date would be the date of the 
original claim.  See Nehmer v. United States Veterans' 
Administration, 32 F.Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer 
II).

In a later decision, the United States Court of Appeals for 
the Ninth Circuit (Ninth Circuit) interpreted Paragraph 3 of 
the stipulation and order as applying to all claims voided by 
the District Court in the May 1989 order, as well as all 
similar claims filed subsequent to the May 1989 order.  In 
addition, if the re-adjudication of a "similar claim" 
resulted in an award of benefits, the effective date for the 
grant of service connection is the date of the original 
claim.  See Nehmer v. United States Veterans Administration, 
284 F.3d 1158, 1161 (9th Cir. 2002) (Nehmer III).

The Nehmer stipulations were later incorporated into a final 
regulation, 38 C.F.R. § 3.816, that became effective on 
September 24, 2003, during the pendency of this appeal.  That 
regulation defines a "Nehmer class member" to include a 
Vietnam veteran who has a covered herbicide disease.  
38 C.F.R. § 3.816(b)(1).  A "covered herbicide disease" 
means a disease for which the Secretary of Veterans Affairs 
has established a presumption of service connection before 
October 1, 2002, pursuant to the Agent Orange Act of 1991.  
38 C.F.R. § 3.816(b)(2) (2007).  

The regulation further provides that where a "Nehmer class 
member" is entitled to disability compensation for a covered 
herbicide disease, and the claim was either pending before VA 
on May 3, 1989, or was received by VA between that date and 
the effective date of the statute or regulation establishing 
a presumption of service connection for the covered disease, 
the effective date of the award will be the later of the date 
such claim was received by VA or the date the disability 
arose.  38 C.F.R. § 3.816(c)(2).  The regulation further 
states that a claim will be considered a claim for 
compensation for a particular covered herbicide disease if: 
(i) The claimant's application and other supporting 
statements and submission may reasonably be viewed, under the 
standards ordinarily governing compensation claims, as 
indicating an intent to apply for compensation for the 
covered herbicide disability; or (ii) VA issued a decision on 
the claim, between May 3, 1989 and the effective date of the 
statute or regulation establishing a presumption of service 
connection for the covered disease, in which VA denied 
compensation for a disease that reasonably may be construed 
as the same covered herbicide disease for which compensation 
has been awarded.  38 C.F.R. § 3.816(c)(2).  Otherwise, the 
effective date of the award is determined in accordance with 
38 C.F.R. §§ 3.114, 3.400, 3.816(c)(4).  

Here, the evidence shows that the veteran claimed entitlement 
to service connection for type 2 diabetes mellitus on 
November 4, 2002.  At the time his claim was filed, type 2 
diabetes mellitus was included in the list of diseases that 
had been shown to be related to Agent Orange exposure, and to 
which the presumption of service connection applied for 
veterans who had served in Vietnam.  38 C.F.R. § 3.309(e) 
(2002).

The disorder had been added to the list of diseases by way of 
a regulatory amendment published in the Federal Register on 
May 8, 2001.  See 66 Fed. Reg. 23,166-23,169 (May 8, 2001).  
The original effective date for the addition was established 
as July 9, 2001.  However the effective date was the subject 
of a legal challenge and the United States Court of Appeals 
for the Federal Circuit held that the effective date would be 
the date of the regulatory change, May 8, 2001.  See 
Liesegang v. Secretary of Veterans Affairs, 312, F.3d. 1368, 
1378 (Fed. Cir. 2002).  VA issued a change to the regulations 
to reflect the new effective date in June 2004.  See 69 Fed. 
Reg. 31,882-31,883 (June 8, 2004).  

The claims folder contains a significant amount of medical 
records relating to treatment for a number of different 
disorders.  The veteran had a long history of hyperlipidemia 
documented since 1977.  However, the medical records do not 
reflect a diagnosis of diabetes prior to 2000.

A VA outpatient entry from November 1999 noted a laboratory 
glucose value of 223.  The entry further noted that this 
would be reevaluated to confirm a diagnosis of diabetes.  An 
entry from August 2000 noted the veteran was on a diabetic 
diet.  However, a VA aid and attendance examination report, 
dated in May 2002, said that the veteran had a history of 
episodes of hyperglycemia but had a normal glucose level at 
the time of the examination.  The report further stated that 
the veteran was not receiving any treatment for diabetes.

The veteran's claim for service connection for diabetes 
followed on November 4, 2002.  The veteran claimed that his 
diabetes was due to herbicide exposure.

The RO granted service connection for type 2 diabetes 
mellitus in July 2003.  The effective date was established as 
of November 4, 2001.  The RO granted service connection based 
on the presumptive nature of the disorder.  The effective 
date was established based on a liberalizing change in the 
regulations that established type 2 diabetes mellitus as one 
of the presumptive disease related to herbicide exposure in 
Vietnam.  Thus, the RO established the effective date as one 
year prior to the date of receipt of the claim for service 
connection under 38 C.F.R. § 3.114(a)(3).

The Board finds that the RO established the correct effective 
date in this case.  The veteran is a Nehmer class veteran in 
that he is a Vietnam veteran with a covered herbicide 
disease.  However, he does not satisfy the provisions that 
would allow for an earlier effective date.  He did not have a 
previous claim for service connection denied.  Nor did he 
have a claim for service connection pending between May 3, 
1989, and the effective date of the regulation establishing 
type diabetes mellitus as one of the presumptive diseases.  
Finally, the claim was received many years after service.  As 
such his effective date is determined by 38 C.F.R. §§ 3.114 
and 3.400 and that results in an effective date of one year 
prior to the date of the claim.  

The Board notes that the veteran submitted a statement from 
M. Nova, M.D., in June 2004 wherein Dr. Nova said the veteran 
had diabetes since 1982.  A similar date of onset was 
recorded at the time of a VA diabetes examination in April 
2005.  However, the medical evidence of record does not 
reflect a diagnosis of diabetes at that time.  Assuming 
arguendo that the veteran did have diabetes since 1982, there 
still is no evidence of a claim for service connection of 
record at any time prior to the claim received on November 4, 
2002.  Absent an earlier claim in this case, there is no 
legal basis to assign an earlier effective date than November 
4, 2001.  The claim for an earlier effective date is denied.

The Veterans Claims Assistance Act (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2008)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

During the pendency of this appeal, the Court, issued a 
decision in March 2006 in the case of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.

At the outset the Board notes that the grant of service 
connection for an acquired psychiatric disorder is a complete 
grant of the benefits sought on appeal for that issue.  
Therefore, there will be no discussion as to notice and 
assistance for that issue.

With respect to the veteran's earlier effective date claim, 
the Court also held in Dingess that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 38 U.S.C.A. § 5103(a) 
notice as no longer being required because the purpose that 
the notice is intended to serve has been fulfilled.  Id. at 
490-91.  Thus, the Board finds that the veteran's claim has 
been substantiated, and additional notice is not required.

In regard to the duty to assist, the veteran has not alleged 
that he has submitted an earlier claim for service connection 
such that the development of additional evidence, in whatever 
form, would serve to support his claim.  In fact, a thorough 
review of the veteran's submissions does not reflect any 
specific argument as to an earlier effective date.  Moreover, 
his claim turns on the issue of whether an earlier claim was 
ever submitted.  He has not alleged such a fact and the 
evidence does not support that he did submit an earlier 
claim.  

The Board finds that VA has satisfied its duty to notify and 
assist.  The veteran has not identified any other pertinent 
evidence, not already of record.  The Board is also unaware 
of any such evidence.

ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is granted.

Entitlement to an effective date prior to November 4, 2001, 
for the grant of service connection for type 2 diabetes 
mellitus, is denied.


REMAND

The veteran is seeking entitlement to service connection for 
hypertensive heart disease, status post three coronary artery 
bypass graft (CABG), status post thoracotomy, midsternotomy, 
coronary artery disease, arteriosclerotic heart disease, 
sexual dysfunction.  His primary contention is the claimed 
disorders are secondary to his service-connected type 2 
diabetes mellitus.  The issues have been adjudicated on both 
a direct and secondary basis, as they should be.  

A disability may be service connected if it is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2007). Moreover, when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

The Board notes that the regulation addressing service 
connection for disabilities on a secondary basis, 38 C.F.R. § 
3.310(b), was amended in September 2006.  See 71 Fed. Reg. 
52,744-52,747 (Sept. 7, 2006), effective October 10, 2006. 

The veteran was afforded VA examinations to assess his claim 
of service connection in June 2003.  The VA cardiovascular 
examiner provided diagnosis of coronary artery disease, 
status post coronary artery bypass graft per three, status 
post non-ST myocardial infarction in December 2002, status 
post percutaneous transcoronary angioplasty with stent 
implant in December 2002 and angina pectoris.  The examiner 
opined that the veteran's heart conditions were not likely 
related to his service-connected diabetes mellitus.  

The veteran was also afforded a VA genitourinary examination 
in June 2003.  The veteran reported being diabetic since 1984 
and having a poor libido for the past two years.  The 
examiner did provide a diagnosis of impotence, most likely 
not due to diabetes mellitus.  The examiner added that he saw 
that the claims folder shows that diabetes was diagnosed in 
2000 and not in 1984 as claimed by the veteran.  The examiner 
said that, taking this into consideration, he could not 
ascribe the veteran's impotence to the diabetes mellitus due 
to the short period of time that had elapsed between one and 
the other.  

The examination reports addressed the question of whether 
there was a direct causation between the veteran's service-
connected diabetes mellitus and the claimed disorders.  
However, the examination reports did not address whether the 
veteran's service-connected diabetes mellitus aggravated any 
of the claimed nonservice-connected disorders.  38 C.F.R. 
§ 3.310; Allen.  

In addition, although the veteran's primary residence is in 
Puerto Rico and the majority of his medical treatment is from 
there, he underwent his heart surgery at the VA medical 
center (VAMC) in Miami, Florida in August 1999.  The records 
relating to that surgery have not been obtained and 
associated with the claims folder.  These records must be 
obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  In 
addition, the Board notes that the last VA treatment records 
from the San Juan medical system in the file for the veteran 
are dated in May 2003.  As the Board has constructive 
knowledge of all medical records created thereafter, updated 
records should be obtained on remand.  Thereafter, the 
veteran must be afforded new examinations to address the 
issue of secondary service connection, to include the 
question of aggravation.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).  

The veteran's peripheral neuropathy was last examined in 
April 2005.  His appeal was originally certified to the Board 
in August 2005.  However, it was returned to the RO in 2006 
to allow for the adjudication of an unrelated service 
connection issue.  The case was returned to the Board in 
2007.  Additional delay was encountered at that time to 
address the reconsideration motion for the May 2003 Board 
decision.  Finally, additional translation services were 
required and the case was not returned, ready for appellate 
review until mid-2008.  Accordingly, a new VA examination is 
required to assess the current level of disability for the 
veteran's service-connected peripheral neuropathy in each 
lower extremity.

Accordingly, the case is REMANDED for the following action:

1.  The RO must obtain the records from 
VAMC Miami relating to the veteran's 
heart surgery in 1999 and follow-up 
treatment records from 1999 and beyond 
and medical records from the VAMC San 
Juan that are dated from May 6, 2003, to 
the present.  

The RO should also attempt to obtain 
copies of any other pertinent treatment 
records identified by the veteran during 
the course of the remand that have not 
been previously secured and associate 
them with the claims folder.

2.  Upon completion of the above 
development, the veteran should be 
afforded a VA examination to address his 
cardiac-related issues involving 
hypertensive heart disease, status post 
three coronary artery bypass graft 
(CABG), status post thoracotomy, 
midsternotomy, coronary artery disease, 
arteriosclerotic heart disease.  The 
claims folder and a copy of this remand 
must be provided to the examiner and 
reviewed as part of the examination.  The 
examiner must indicate in the examination 
report that such a review occurred.  All 
indicated studies, tests and evaluations 
deemed necessary by the examiner should 
be performed.  The results of such must 
be included in the examination report.

The examiner is requested to offer an 
opinion as to whether there is at least a 
50 percent probability or greater that 
any such diagnosed cardiac-related 
disorder is: 1) caused by the veteran's 
service-connected type 2 diabetes 
mellitus disability; or 2) is aggravated 
by the service-connected type 2 diabetes 
mellitus disability.  The examiner should 
provide a complete rationale for all 
conclusions reached.

3.  The veteran should be afforded a VA 
examination to address his sexual 
dysfunction claim.  The claims folder and 
a copy of this remand must be provided to 
the examiner and reviewed as part of the 
examination.  The examiner must indicate 
in the examination report that such a 
review occurred.  

The examiner is requested to offer an 
opinion as to whether there is at least a 
50 percent probability or greater that 
any diagnosed sexual dysfunction, i.e. 
impotence, is: 1) caused by the veteran's 
service-connected type 2 diabetes 
mellitus disability; or 2) is aggravated 
by the service-connected type 2 diabetes 
mellitus disability.  The examiner should 
provide a complete rationale for all 
conclusions reached.

4.  The veteran should be afforded a VA 
neurological examination to determine the 
current severity of his peripheral 
neuropathy of the lower extremities.  The 
examiner should identify and characterize 
any impairment to motor function, trophic 
changes, sensory disturbances, loss of 
reflexes and pain or muscle atrophy in 
each lower extremity, separately, due to 
peripheral neuropathy.  If muscle atrophy 
is found, the examiner should indicate 
whether there is marked muscular atrophy.  
The examiner should indicate whether 
there is complete or incomplete 
paralysis.  If incomplete, indicate 
whether it is severe, moderate, or mild.  
A complete rationale should be provided 
for any opinion.

5.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought is not 
granted, the veteran and her 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


